DETAILED ACTION
1. It is noted that the Examiner of record and the Art Unit of record have both changed since the previous Office action mailed 5 November 2021.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. Applicant’s election without traverse of Group I, a method of acquiring information about status of a biomarker using a human lesion and using the information to estimate the efficacy of a therapy, in the reply filed on 5 January 2022 is acknowledged.
Applicant's election with traverse of the species of a protein to be phosphorylated in the reply filed on 5 January 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden present in examining the claims. This argument is found to be persuasive in view of the amended claims as all claims are directed to the elected species and there are no alternative species recited in the claims. 
It is noted that the claims to the nonelected inventions are cancelled in the claim amendments filed 5 January 2022. Therefore no claims are withdrawn.

Claim Status
4. Claims 2-3 and 17-35 are cancelled.
Claims 1 and 4-16 are currently pending and under examination herein.
Claims 1 and 4-16 are rejected.

Priority
5. The instant application claims the benefit of priority to Japanese Application No. 2017-046234 filed 10 March 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claim to the benefit of priority is acknowledged. The effective filing date of claims 1 and 4-16 is 10 May 2017.

Information Disclosure Statement
6. The Information Disclosure Statements (IDSs) filed on 23 October 2019, 28 August 2020, 28 October 2021 and 18 March 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. It is noted that the publication date and the name of the patentee or applicant for the USPG-PUB document of the 23 October 2019 IDS do not match he publication date and the name of the patentee or applicant for the publication number. The Examiner has edited the publication date and the name of the patentee or applicant to match the publication date and the name of the patentee or applicant for the publication number.  A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
7. The drawings filed 6 September 2019 are accepted.

Specification
8. The abstract of the disclosure is objected to because it does not have a period at the end of the sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, and those claims dependent therefrom, recite “acquiring one or more pieces of information including the information about the expression status of the specific biomarker by using, as a specimen, a lesion collected from a transplant site in a laboratory animal transplanted with tissue of the lesion collected from the human or cells derived thereof” in lines 4-7. Claims 10-12 and 16 also recite the limitation “the information about the expression status”. However, the previous lines of claim 1 recite “acquiring one or more pieces of information including information about expression status of a specific biomarker by using, as a specimen, a lesion collected from a human” in lines 2-3. The limitation “the information about the expression status of the specific biomarker” in lines 4-5 appears to claim antecedent basis the limitation recited in lines 2-3 of claim 1, however, the information in lines 2-3 is acquired using a lesion collected from a human whereas the information recited in lines 4-5 is acquired using a lesion collected from a transplant site in a laboratory animal. Therefore, as claimed these cannot be the same information, which contradicts the antecedent basis for the term. Therefore, it is unclear if the information recited in lines 4-5 is intended to be the same information in lines 2-3 or not. For examination purposes, it is interpreted that the information recited in lines 2-3 is different from the information recited in lines 4-5. It is suggested to amend this limitation to recite “acquiring one or more pieces of information including information about an expression status of the specific biomarker by using, as a specimen, a lesion collected from a transplant site in a laboratory animal transplanted with tissue of the lesion collected from the human or cells derived thereof” to correct the antecedent basis issue.
Claim 1, and those claims dependent therefrom, recite “the information about the expression status of the specific biomarker is acquired by analyzing image information, the image information is a fluorescence image in which bright spots of phosphor integrated dots (PIDs) are shown, and the information about the expression status of the specific biomarker is a PID score” in lines 12-16. However, claim 1 recites two different types of information about the expression status of the specific biomarker (1 – from a lesion collected from a human and 2 – from a lesion collected from a transplant site in a laboratory animal). It is unclear if this limitation is intended to further limit only the information from a lesion collected from a human, only the information from a lesion collected from a transplant site in a laboratory animal, or both. For examination purposes, it is interpreted that the limitations are applied to at least one of the information about the expression status of the specific biomarker recited previously in the claim.
Claim 2 recites “the specimen” in line 2. It is unclear if the specimen refers to the specimen that is a lesion collected from a human in claim 1, the specimen that is a lesion collected from a transplant site in a laboratory animal in claim 1 or both. For examination purposes, it is interpreted that the specimen is at least one of the specimen that is a lesion collected from a human in claim 1 and the specimen that is a lesion collected from a transplant site in a laboratory animal.
Claim 4 recites “wherein genetic mutation information of the specimen is analyzed by a genetic test to identify the specific biomarker from the genetic mutation information”. It is unclear if this limitation is intended to require performing a genetic test to identify the specific biomarker within the metes and bounds of the claimed invention or if this limitation merely recites a process by which the specific biomarker was previously identified before the performance of the claimed method as a product-by-process limitation on the claimed specific biomarker. For examination purposes, it is interpreted that claim 4 merely recites a process by which the specific biomarker was previously identified before the performance of the claimed method as a product-by-process limitation on the claimed specific biomarker.
Claim 14 recites “wherein the image information is acquired by immunostaining using the PIDs”. It is unclear if this limitation is intended to require immunostaining using the PIDs within the metes and bounds of the claimed invention or if this limitation merely recites a process by which the image information was previously acquired before the performance of the claimed method as a product-by-process limitation on the image information. For examination purposes, it is interpreted that claim 4 merely recites a process by which the image information was previously acquired before the performance of the claimed method as a product-by-process limitation on the image information.
Claim 7 recites “the lesion” in line 1. It is unclear if the lesion refers to a lesion collected from a human in claim 1, a lesion collected from a transplant site in a laboratory animal in claim 1, or both. For examination purposes, it is interpreted that the lesion is at least one of a lesion collected from a human in claim 1 and a lesion collected from a transplant site in a laboratory animal.
Claims 10 recites “the lesion” in line 1. It is unclear if the lesion refers to a lesion collected from a human in claim 1, a lesion collected from a transplant site in a laboratory animal in claim 1, or both. For examination purposes, it is interpreted that the lesion is at least one of a lesion collected from a human in claim 1 and a lesion collected from a transplant site in a laboratory animal.
Claim 14 recites “wherein the image information is acquired by immunostaining using the PIDs”. However, claim 1, from which claim 14 depends, recites two different types of information about the expression status of the specific biomarker (1 – from a lesion collected from a human and 2 – from a lesion collected from a transplant site in a laboratory animal). It is unclear if this limitation is intended to further limit only the information from a lesion collected from a human, only the information from a lesion collected from a transplant site in a laboratory animal, or both. For examination purposes, it is interpreted that the limitations are applied to at least one of the information about the expression status of the specific biomarker recited previously in the claim.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10. Claims 11-13 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites “wherein the information about expression status of a specific biomarker is acquired by image information”. However, Claim 1, from which claim 11 depends, recites “the information about the expression status of the specific biomarker is acquired by analyzing image information”. Therefore, claim 1 already requires that the information is acquired by image information and claim 11 does not recite any further limitations on claim 1.  
Claim 12 recites “wherein the information about expression status of a specific biomarker is acquired by analyzing image information”. However, Claim 1, from which claim 12 depends, recites “the information about the expression status of the specific biomarker is acquired by analyzing image information”. Therefore, claim 1 already requires that the information is acquired by analyzing image information and claim 12 does not recite any further limitations on claim 1.
Claim 13 recites “wherein the image information is a fluorescence image in which bright spots of fluorescent nanoparticles are shown”. However, Claim 1, from which claim 13 depends, recites “the image information is a fluorescence image in which bright spots of phosphor integrated dots (PIDs) are shown”. Therefore, claim 1 already requires that the information is a fluorescence image in which bright spots of fluorescent nanoparticles are shown and claim 13 does not recite any further limitations on claim 1.
Claim 15 recites “wherein the specific biomarker is a protein to be phosphorylated”. However, Claim 1, from which claim 15 depends, recites “the specific biomarker is a protein to be phosphorylated”. Therefore, claim 1 already requires that the specific biomarker is a protein to be phosphorylated and claim 15 does not recite any further limitations on claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 1 and 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1, 11-13 and 15 recite acquiring one or more pieces of information including information about expression status of a specific biomarker by using, as a specimen, a lesion collected from a human; acquiring one or more pieces of information including the information about the expression status of the specific biomarker by using, as a specimen, a lesion collected from a transplant site in a laboratory animal transplanted with tissue of the lesion collected from the human or cells derived therefrom; and using these pieces of information thus acquired, in combination to estimate efficacy of a therapy, wherein the specific biomarker is a protein to be phosphorylated, the information about the expression status of the specific biomarker is acquired by analyzing image information, the image information is a fluorescence image in which bright spots of phosphor integrated dots (PIDs) are shown, and the information about the expression status of the specific biomarker is a PID score.
Claim 4 recites that the specific biomarker was identified by genetic mutation information.
Claim 5 recites wherein the therapy is administration of a molecularly targeted drug that is a drug targeting the specific biomarker.
Claim 6 recites wherein the specific biomarker is at least one selected from the group consisting of an immune checkpoint protein, a cancer cell growth factor, a cancer cell growth factor receptor, a cell surface antigen, a vascular growth factor, a vascular growth factor receptor, cytokine, and a cytokine receptor.
Claim 7 recites wherein the lesion is a tumor.
Claim 8 recites wherein the specific biomarker is at least one selected from the group consisting of EGFR (HER), HER2, and ER.
Claim 9 recites wherein the molecularly targeted drug is an anticancer agent.
Claims 10 recites wherein the information about expression status of a specific biomarker includes an expression level and an expression distribution of the specific biomarker.
Claim 14 recites wherein the image information is acquired by immunostaining using the PIDs.
Claim 16 recites wherein the information about expression status includes information about a vascular occupancy in the specimen.
As currently recited the limitations of claims 1, 11-13 and 15 required acquiring information about expression by analyzing fluorescence image information to count a number of bright spots and determine the average number of dots to determine a PID score (see para. [0104] of the instant specification) and then evaluating the obtained information to estimate efficacy of a therapy. However, the human mind is able to count dots in an image and determine an average of the number of dots per cell. Furthermore, determining an average requires performing a mathematical calculation. Therefore, these limitations fall under the “Mental process” and/or “Mathematical concepts” groupings of abstract ideas. The dependent claims merely recite further limitations on what the biomarker that the dots represent is, how the biomarker was previously identified, the type of sample represented in the image, the type of therapy being evaluated and how the image information was previously acquired that merely serve to further limit the data being mentally evaluated by the process. Therefore, these limitations also fall under the “Mental process” and/or “Mathematical concepts” groupings of abstract ideas. In addition, the claims recite a correlation between an amount of a natural product present in the sample, i.e. a protein to be phorphorylated, and efficacy of a therapy that the courts have identified as a concept that equates to a law of nature, see for example Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) and Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). As such, claims 1 and 4-16 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite any elements in addition to the recited judicial exception. Therefore, the claims are not able to integrate the judicial exception into something other than the judicial exception itself (see MPEP 2106.04(d)). As such, claims 1 and 4-16 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements in addition to the recited judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1 and 4-16 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Breast Cancer Research 2014, 16:R36, pgs. 1-16) in view of Yezhelyev et al. (Adv. Mater. 2007, 19, 3146-3151).
With respect to claims 1, 6, 8, 11-12, and 15, Zhang et al. discloses a method that includes acquiring information about expressions status of ER, PR, HER2 proteins from tissues section derived from patients and/or xenograft tumors derived from the patients via immunohistochemistry image analysis to identify triple negative breast cancers (TNBCs) and confirm that the patient derived xenograft tumors are histologically the same (pg. 2, col. 2, para. 3 to pg. 3, col. 2, para. 1). Zhang et al. further discloses that this information along with gene expression data and mutation information to predict sensitivity to rapamycin for the TNBC (abstract; pg. 2, col. 2, para. 2).  
Regarding claim 4, Zhang et al. discloses performing mutation analysis to detect PIK3CA mutations that are related to the function of the PI3K/mTOR pathway that is key to rapamycin sensitivity (pg. 2, col. 1, last para.; pg. 3, col. 2, para. 3). 
Concerning claims 5 and 9, Zhang et al. discloses that rapamycin is a specific allosteric inhibitor of mTOR that is approved for cancer treatment (pg. 2, col. 1, last para.). 
Pertaining to claim 7, Zhang et al. discloses that the tissues are tumor tissues (pg. 2, col. 2, last para).
Zhang et al. is silent to the image information is a fluorescence image in which bright spots of phosphor integrated dots (PIDs) are shown and the information about the expression status is a PID score in claims 1 and 13; wherein the information about expression status of a specific biomarker includes an expression level  and the image was acquired by immunostaining using the PIDs in claim 14. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Yezhelyev et al.
As to claims 1, 13 and 14, Yezhelyev et al. discloses the development of a molecular profiling method for breast cancer that uses fluorescently labeled quantum dots conjugated to primary antibodies against HER2, ER, PR, EGFR and mTOR (pg. 3146, col. 2, paras. 1-3; pg. 3151, col. 1, apra 2 to col. 2 last para.). Yezhelyev et al. discloses that the QD-immunostaining technique provides comparable results to IHC and may be more accurate and quantifying proteins present at low levels (pg. 3148, col. 1, para. 2). Yezhelyev et al. further discloses determining average expression levels of the markers per 100 single cells (Fig. 3).
With respect to claim 10, Yezhelyev et al. discloses determining the expression levels and different patterns of nuclear, cytoplasmic and cell membrane fluorescence for the antibodies (Fig. 4). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Yezhelyev et al. discloses that the multicolor QD method is able to measure multiple markers simultaneously from clinical tissue specimens in a quantitative manner whereas IHC is only semi-quantitative and single marker analysis (pg. 3146, col. 1, para. 1 to col. 2, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the multicolor QD immunostaining method taught by Yezhelyez et al. in place of the IHC method taught by Zhang et al. to determine the presence of molecular biomarkers for breast cancer in order to enable one to measure multiple markers simultaneously in a quantitative manner that is an improvement over the IHC method. Furthermore, one of ordinary skill in the art would predict that the multicolor QD method taught by Yezhelyev et al. could be readily added to the method of Zhang et al. with a reasonable expectation of success because the method of Yezhelyev et al. performs equally as well if not better for determining the expression of the same biomarkers taught by Zhang et al. and further includes additional markers of interest in Zhang et al such as EGFR and mTOR. The invention is therefore prima facie obvious.

Invitation to Participate in DSMER Pilot Program
13. The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Conclusion
14. No claims are allowed.

15. It is noted that claim 16 is free from the prior art as the prior art does not teach nor fairly suggest that the information about expression status includes information about a vascular occupancy in the specimen.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631